
	
		II
		111th CONGRESS
		1st Session
		S. 2493
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary
		  suspension of duty on certain machinery for molding or otherwise forming
		  rubber.
	
	
		1.Certain machinery for molding or otherwise
			 forming rubber
			(a)In generalHeading 9902.84.88 of the Harmonized Tariff
			 Schedule of the United States (relating to certain machinery for molding or
			 otherwise forming rubber) is amended—
				(1)by striking the article description and
			 inserting the following: Machinery for molding or otherwise forming
			 uncured, unvulcanized rubber, numerically controlled, the foregoing to be used
			 in production of radial tires designed for off-the-highway use with a rim
			 measuring 63.5 cm or more in diameter (provided for in subheading 4011.20.10,
			 4011.61.00, 4011.63.00, 4011.69.00, 4011.92.00, 4011.94.40, or 4011.99.45), and
			 parts thereof (provided for in subheading 8477.51.00 or 8477.90.85);
			 and
				(2)by striking 12/31/2009 and
			 inserting 12/31/2011.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) apply to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
